Citation Nr: 1236917	
Decision Date: 10/24/12    Archive Date: 11/05/12	

DOCKET NO.  09-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from June 19, 1972, to July 25, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the VARO in San Diego, California, that denied entitlement to the benefit sought.

The appellant's claims file is currently under the jurisdiction of the VARO in Oakland, California.

In August 2011, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.

The case was remanded by the Board in December 2011 for further development.  To the extent possible, the requested actions were accomplished and the case has returned to the Board for appellate review.

The Board notes that in a communication received in September 2012, the appellant raised questions of dyslexia, high cholesterol, diabetes, prostate cancer, residuals of eye surgeries, disability manifested by broken or shattered bones, arthritis, residuals of a punctured lung, disabilities of the right ankle, "bad knees," and a disability manifested by an inability to "stand more than 10 minutes without pain."  These matters are referred to the RO for appropriate consideration.


FINDING OF FACT

Any current hypertension is not related to the appellant's one month of active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5100 and 5103A, and implemented in part at 38 C.F.R. § 3.159), amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) the existence of a current disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant has been informed of what evidence is required to substantiate his claim and he has been apprised of his and VA's respective duties for obtaining evidence in various letters dated over the several years of this appeal.  One reason the case was remanded by the Board in December 2011 was to ensure compliance with the VCAA.  Following the remand action, VA obtained records from the Social Security Administration and associated them with the claims file.  Initially, attempts to obtain records pertaining to treatment for hypertension over the years following service discharge were made.  Received in August 2012 was a communication from a medical assistant at the office of Virgilio C. Ereso, M.D.  It was indicated that any records pertaining to the appellant had been shredded due to the appellant not having been seen by the physician for over nine years.

The VCAA also requires VA to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A;  38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on a claim.  A review of the record reveals that the appellant was accorded an examination by VA in 2011 and the examiner provided an opinion as to the etiology of the appellant's hypertension.  Additionally, the appellant had the opportunity to provide testimony on his own behalf before the undersigned at a travel board hearing in August 2011.

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is, therefore, ready to be considered on the merits.

Pertinent Legal Criteria

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for disability that is diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to prevent a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are not service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only when the condition noted during service (or any presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, where a Veteran served for 90 days or more on active service during a period of war or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if they are manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires competent evidence of three things:  (1) A current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) That a condition was noted during service; (2) post service continuity of symptomatology; and (3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

As provided for by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that competent medical evidence is not required when the determinative issue in a claim of benefits involves either medical etiology or a medical diagnosis.  Instead, under Section 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of the condition when a lay person is competent to identify the medical condition, the Veteran as a lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be granted to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

A review of the evidence of record reveals that at the time of preinduction examination in November 1971, the appellant had a normal blood pressure reading.  In his report of medical history and in conjunction with the examination, he denied either having or having had high or low blood pressure.

On June 21, 1972, two days after entrance onto active service, he was seen in outpatient consultation described as an inductee who had been on synthroid for four years for a complaint of abdominal pain.  He was evaluated for fitness for duty.  The Veteran stated he had not been feeling well and his physician started him on synthroid.  He had a history of hyperventilation syndrome and had been hospitalized on several occasions in the past because of undiagnosed abdominal pain.  Notation was made that his physician believed that the abdominal pain was functional in nature.  Blood pressure readings were recorded of 154/98 and 160/96.  The impression was that there was no evidence of hypothyroidism at the present time.  An impression was also made of increased blood pressure. 

With regard to the increased blood pressure, he was to undergo a five-day blood pressure check.  The blood pressure checks taken twice daily for the next five days showed elevated readings.  As a result, a medical board met and determined that the appellant was medically unfit for military service in accordance with current medical fitness standards.  He was given a diagnosis of hypertension of undetermined etiology.  It was determined the hypertension existed prior to service and had not been aggravated therein.

Associated with the claims file is the report of a private medical record dated in August 1968.  It reflected the appellant was 16 years old when he was brought into the physician's office by his father after he had been hit with an iron pipe which had popped and hit him while driving a tractor.  Examination findings included a blood pressure reading of 140/80.

Also in the claims file is a private medical record dated in February 1972 reflecting that the appellant was seen for complaints of spells in the middle of the night.  It was believed that he might be hyperventilating.  On examination findings included heart tones of good quality with regular sinus rhythm and no murmurs.  A blood pressure reading was recorded of 140/90.  The impression was hyperventilation syndrome.  The typewritten report of the February 1972 visit contains a handwritten notation dated August 30, 1972, at which time reference was made to a normal physical examination.  Blood pressure reading at that time was recorded as 130/80.  

Additional pertinent medical evidence includes the report of a private medical record dated in April 2003.  It was reported the Veteran had a longstanding history of hypertensive cardiovascular disease of at least 10 years' duration.  He had been in medical therapy for his hypertension.  It was noted there had been no complaint of chest discomfort or tightness or fullness on physical activity, but the appellant had noted over at least the last 10 years he had had intermittent episodes of chest discomfort during periods of intense emotional stress.

The appellant was accorded an examination for evaluation of hypertension by VA in July 2008.  The claims file was not available for review, but it was indicated the medical records were reviewed in the computerized patient records system.  The appellant reported that he's had indications of high blood pressure in the 1980's he and had been taking medication ever since.  On current examination, blood pressure readings were all normal.  The pertinent impression was hypertension, with no evidence of brain, heart, or kidney damage.  No mention was made as to etiology of the hypertension.

Additional evidence includes the report of a VA rating examination accorded the appellant in December 2011.  The appellant stated that he had elevated blood pressure during physical examination before the draft.  He stated that he was "forced to join the Army" and was "very upset."  He reported that he also was "vomiting after receiving ? injection that caused his elevated BP."  The examiner reviewed the claims file and made reference to the blood pressure reading taken at the time of preinduction examination in November 1971 as well as the five days of elevated blood pressure readings in June 1972.  The review reflected that a note from June 21, 1972, reported that the appellant complained of vomiting, dyspnea, chest pain, and cough that could cause temporary elevation of an individual's blood pressure.  He also had a history of hyperventilation syndrome and recurrent abdominal pain and was taking synthroid due to feeling weak and tired and the examiner noted this could contribute to the temporary elevation of blood pressure.  The examiner stated "I cannot define that current hypertension clearly and unmistakably preexisted active service or there was no increase during service time due to unsufficient (sic) medical information."  The examiner went on to say the only note he had from the November 1971 examination showed a normal blood pressure reading.  The examiner did not have records of the appellant's blood pressure after discharge.  The examiner opined that "in my opinion the vet had temporary elevated BP readings from 6/22/72-6/26/72 due to commitant acute sickness as well as HX of hyperventilation syndrome and synthroid intake.  In summary, vet current HTN is less likely as not is caused by elevated BP readings from 6/22/72-6/26/72."

Based on the foregoing, the Board finds that the appellant does not have hypertension that manifested in service or for years following service discharge.  Although a medical board determined that the Veteran had hypertension that preexisted his one month of active service in 1972, the medical board provided no reasoning and the Board is not convinced in light of the medical evidence of record.  At the time of evaluation in 2003, the appellant gave a history of hypertensive disease of only 10 years' duration.  This would place the onset in the early 1990's, a time many years following the one month of active service in 1972.  Also, the VA physician who evaluated the appellant in 2011 referred to there being an acute illness as well as the appellant's history of hyperventilation syndrome and synthroid intake that were responsible for the elevated blood pressure readings taken in June 1972.  That physician, based on review of the entire claims file, opined that the current hypertension was less likely as not attributable to the elevated readings taken in June 1972.  The examiner's review of the file is adequate and the opinion is probative.  The physician accurately reviewed the medical evidence of record.  There is no contrary medical opinion of record.

As to the appellant's assertion that he has hypertension that is related to his military service, the United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself to support a claim.  The Board, however, retains discretion to make credibility determinations on all the evidence of record, including the lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporaneous medical evidence against the lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting sometimes a lay person will be competent to identify the condition when the condition is simple, for example, difficulty hearing or having a broken leg, and sometimes not, for example, a form of cancer); (2) a lay person is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Where the lay evidence is competent and sufficient in a particular case is a factual determination.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992), distinguishing between competency (a legal concept determining whether testimony may be heard and considered), and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the appellant does not contend that he is relating an opinion by a physician.  He has not contended that he has any medical training himself.  Establishing the etiology of hypertension many years removed from the time of his one month of active service is not a simple matter that is capable of lay observation.  Moreover, in this case, he has given inconsistent accounts of the pertinent facts, and the Board is entitled to assume that this was done with the intent of manipulating the facts to suit his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self interest may affect the credibility of testimony).

The record shows that at the time of a 2003 private medical visit, the Veteran gave a history of only 10 years of having hypertension.  This would place the onset of hypertension at a time many years following service discharge.  The Board notes that the history provided in 2003 to the medical provider has a higher probative value than the current allegations of any continuity of symptoms since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal rules of evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).

The appellant's statement with regard with hypertension are, therefore, not competent.  The Board finds that the weight of the evidence is against there being a nexus between any current hypertension and the appellant's one month of active service in 1972.

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for hypertension is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


